The evidence was sufficient to establish these facts: That appellant made no objection to the manner of making the first five monthly payments nor the delay in making them. It thereby ratified that course of dealing. For that reason, the appellant had no right to declare the entire indebtedness due and demand payment therefor on account of the delay in making the sixth monthly payment without having previously notified appellee it would *Page 468 
demand that payment on time. That was not done according to the evidence for appellee. In fact, there was little, if any, substantial conflict in the evidence as to those facts. With that sort of a case appellant showed a reckless disregard of appellee's rights in undertaking to declare the whole indebtedness due and payable, and bringing replevin.
However, the verdict of the jury in appellee's favor for $500 damages ought not to stand under the evidence. It was all punitive. That was too much punishment in a case where there was less than $300 involved.
If appellee will enter a remittitur for $350 the judgment will be affirmed. Otherwise, it will be reversed and remanded to be tried alone on the question of damages.
Affirmed with remittitur.